 Case 4:18-cv-00824-O Document 1 Filed 10/06/18            Page 1 of 11 PageID 1


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 U.S. Pastor Council, on behalf of itself
 and others similarly situated; Hotze
 Health & Wellness Center, on behalf
 of itself and others similarly situated,

                       Plaintiffs,

 v.
                                              Case No. 4:18-cv-824
 Equal Employment Opportunity
 Commission; Victoria A. Lipnic, Chai
 R. Feldblum, and Charlotte A.
 Burrows, in their official capacities as
 chair and commissioners of the Equal
 Employment Opportunity Commission;
 Jefferson B. Sessions III, in his official
 capacity as Attorney General of the
 United States; United States of
 America,

                       Defendants.


              PLAINTIFFS’ CLASS-ACTION COMPLAINT
      The Equal Employment Opportunity Commission claims that Title VII outlaws
employment discrimination on account of sexual orientation or gender identity. See
Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641 (EEOC July 16,
2015); Macy v. Holder, EEOC Doc. No. 0120120821, 2012 WL 1435995 (EEOC
Apr. 20, 2012). But neither the text of Title VII nor the EEOC’s regulatory guidance
makes any exemptions or accommodations for churches or corporations that oppose
homosexual or transgender behavior on religious grounds. The failure to provide a
religious exemption to this supposed anti-discrimination requirement violates the Re-




plaintiffs’ class-action complaint                                       Page 1 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18              Page 2 of 11 PageID 2


ligious Freedom Restoration Act and the First Amendment. The plaintiffs seek a de-
claratory judgment to that effect, and they seek to enjoin the federal government from

enforcing anti-discrimination policies of this sort against any employer that objects to
homosexual or transgender behavior on religious grounds.

                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.

    2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                       PARTIES
    3.   Plaintiff U.S. Pastor Council is a nonprofit incorporated under the laws of
Texas. The U.S. Pastor Council comprises approximately 1,000 member churches,
including six in Fort Worth.
    4.   Plaintiff Hotze Health & Wellness Center is a for-profit business incorpo-
rated under the laws of Texas.
    5.   Defendant Equal Employment Opportunity Commission (EEOC) is an
agency of the federal government. Its offices are located at 131 M Street NE, Wash-
ington, D.C. 20002. The EEOC is charged with enforcing Title VII of the Civil
Rights Act of 1964.
    6.   Defendants Victoria A. Lipnic, Chai R. Feldblum, and Charlotte A. Burrows
are chair and commissioners of the Equal Employment Opportunity Commission.
They are sued in their official capacities.
    7.   Defendant Jefferson B. Sessions is Attorney General of the United States.
His office is located at 950 Pennsylvania Avenue NW, Washington, D.C. 20530. The
Attorney General, like the EEOC, is charged with enforcing Title VII, and he is em-
powered to bring civil actions to enforce the statute when a case is referred to him by



plaintiffs’ class-action complaint                                          Page 2 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18              Page 3 of 11 PageID 3


the EEOC. See 42 U.S.C. § 2000e-5(f)(1). Attorney General Sessions is sued in his
official capacity.

     8.    Defendant United States of America is the federal government of the United
States of America.

                            STATEMENT OF FACTS
     9.    Title VII of the Civil Rights Act of 1964 forbids employers to “discriminate
against any individual with respect to his compensation, terms, conditions, or privi-

leges of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
2(a)(1).
     10. Title VII also forbids an employer to “limit, segregate, or classify his em-
ployees or applicants for employment in any way which would deprive or tend to
deprive any individual of employment opportunities or otherwise adversely affect his
status as an employee, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
2(a)(2).
     11. The EEOC interprets these statutory prohibitions on “sex” discrimination
to include discrimination on account of sexual orientation or gender identity. See
Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641 (EEOC July 16,
2015) (sexual orientation); Macy v. Holder, EEOC Doc. No. 0120120821, 2012 WL
1435995 (EEOC Apr. 20, 2012) (gender identity).
     12. The EEOC also demands that employers recognize same-sex marriage on
the same terms as opposite-sex marriage. See Preventing Employment Discrimination
Against Lesbian, Gay, Bisexual or Transgender Workers, available at https://
bit.ly/2MnDzG5 (last visited on October 6, 2018) (“Examples of sex discrimination
involving sexual orientation include . . . denying spousal health insurance benefits to
a female employee because her legal spouse is a woman, while providing spousal health




plaintiffs’ class-action complaint                                         Page 3 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18              Page 4 of 11 PageID 4


insurance to a male employee whose legal spouse is a woman.”) (attached as Exhibit
1).

      13. The EEOC also demands that employers allow employees into restrooms
that correspond to the “gender identity” that they assert — regardless of the individ-
ual’s biological sex, regardless of whether the individual has had a sex-change opera-
tion, and regardless of any objections or privacy concerns that might be raised by
other employees. See Lusardi v. Dep’t of the Army, EEOC Appeal No. 0120133395,
2015 WL 1607756 (April 1, 2015); Preventing Employment Discrimination Against
Lesbian,    Gay,   Bisexual   or    Transgender   Workers,    available   at     https://
bit.ly/2MnDzG5 (last visited on October 6, 2018) (“Title VII is violated where an
employer denies an employee equal access to a common restroom corresponding to
the employee’s gender identity”).
      14. The text of Title VII makes no exemptions or accommodations for employ-
ers that hold sincere religious objections to homosexuality or transgender behavior.
The only religious accommodations in Title VII appear at 42 U.S.C. § 2000e-1(a)
and 42 U.S.C. § 2000e-2(e)(2), which allow religious organizations and religious
schools to limit employment to members of a particular religion. Nothing in Title VII
exempts any religious employer from the statute’s prohibition on sex discrimination.
      15. Because Title VII’s statutory exemptions are constitutionally insufficient to
protect the autonomy and religious freedom of churches and religious institutions,
the Supreme Court has recognized a “ministerial exception” in the First Amendment,

which categorically exempts a religious group’s selection of its ministers from the
reach of anti-discrimination law. See Hosanna-Tabor Evangelical Lutheran Church
and Sch. v. EEOC, 565 U.S. 171 (2012). This “ministerial exemption” protects the
Catholic church from being forced to hire women as priests — notwithstanding the
text of Title VII — and it protects other churches from being forced to hire practicing
homosexuals as clergy. But this “ministerial exception” is no help to Christian-owned

plaintiffs’ class-action complaint                                             Page 4 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18              Page 5 of 11 PageID 5


businesses that oppose homosexuality and transgender behavior on religious grounds.
And the “ministerial exemption” does nothing to shield churches that require non-

ministerial employees such as secretaries to refrain from homosexual behavior.
    16. The EEOC refuses to acknowledge that RFRA and the First Amendment
limit its ability to enforce Title VII against employers who object to homosexual and
transgender behavior on religious grounds. And the EEOC readily brings lawsuits
against Christian businesses that oppose these behaviors without regard to their rights
under the RFRA and the First Amendment. See, e.g., EEOC v. R.G. & G.R. Harris
Funeral Homes Inc., 884 F.3d 560 (6th Cir. 2018) (EEOC lawsuit against a Christian
funeral home for refusing to allow a biologically female employee to dress like a man).
    17. Other policies, regulations, and executive orders adopted by the federal gov-
ernment attempt to prohibit discrimination on account of sexual orientation and gen-
der identity without any exceptions or allowances for religious institutions. See, e.g.,
Executive Order 13672 (prohibiting government contractors from discriminating on
account of sexual orientation and gender identity, without any accommodations for
religious institutions); 45 C.F.R. § 75.300(d) (requiring recipients of HHS grants to
“treat as valid the marriages of same-sex couples,” without any accommodations for
religious institutions).

      STATEMENT OF THE CLAIM — U.S. PASTOR COUNCIL
    18. The U.S. Pastor Council is a nonprofit corporation that comprises over
1,000 member churches.
    19. The member churches of the U.S. Pastor Council believe that the Bible is
the Word of God.
    20. The Bible repeatedly and explicitly condemns homosexual behavior. See,
e.g., Romans 1:26–28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22;
Leviticus 20:13; Genesis 19:1–29.



plaintiffs’ class-action complaint                                          Page 5 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18            Page 6 of 11 PageID 6


    21. The member churches of the U.S. Pastor Council require their employees
to live according to Biblical teaching on matters of sexuality. Because of this, the

churches will not consider practicing homosexuals for any type of church employ-
ment — including employment for non-ministerial positions.
    22. The member churches of the U.S. Pastor Council do not recognize same-
sex marriage and will not provide spousal benefits to same-sex partners of church em-
ployee. Indeed, any church employee who enters into a same-sex marriage would face
immediate dismissal from employment.
    23. The Religious Freedom Restoration Act and the First Amendment forbid
the EEOC to interpret or enforce Title VII in a manner that requires a church to hire
practicing homosexuals for ministerial or non-ministerial positions, or that requires
churches to recognize same-sex marriage or provide spousal benefits to same-sex part-
ners of church employees.
    24. The U.S. Pastor Council has associational standing to bring this lawsuit be-
cause: (a) its member churches would have standing to sue in their own right; (b) the
rights of religious freedom and church autonomy that it seeks to vindicate in this
lawsuit are germane to the organization’s purpose; and (c) neither the claims asserted
nor the relief demanded requires the individual member churches to participate in the
lawsuit. See Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343
(1977).
    25. The individual member churches of the U.S. Pastor Council would have

Article III standing to challenge the EEOC’s interpretation and enforcement of Title
VII. The EEOC’s announced interpretation of Title VII directly regulates and re-
stricts the churches’ freedom to hire and regulate the conduct of their employees. The
EEOC’s interpretations of Title VII are also entitled to deference and receive defer-
ence from the judiciary. See Griggs v. Duke Power Co., 401 U.S. 424, 433–34 (1971)



plaintiffs’ class-action complaint                                        Page 6 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18              Page 7 of 11 PageID 7


(holding that the EEOC’s interpretations of Title VII are “entitled to great defer-
ence.”); Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 364 (3d Cir. 2008) (extend-

ing “a high degree of deference” to EEOC guidelines interpreting the Pregnancy
Discrimination Act’s amendments to Title VII); Jones v. Am. Postal Workers Union,
192 F.3d 417, 427 (4th Cir. 1999) (extending “full Chevron deference” to the
EEOC’s interpretation of Title VII). And the EEOC is already suing religious em-
ployers for violating its interpretation of Title VII — and it will continue to do so
unless it is enjoined by this Court. See EEOC v. R.G. & G.R. Harris Funeral Homes
Inc., 884 F.3d 560 (6th Cir. 2018). The threat of enforcement inflicts “injury in fact”;
it is caused by the defendants’ behavior; and it will be redressed by an injunction that
blocks the EEOC from enforcing its interpretation of Title VII against churches that
object to homosexual or transgender behavior.
    26. The U.S. Pastor Council sues as representative of a class of all churches in
the United States who oppose homosexual behavior for sincere religious reasons.

                   STATEMENT OF THE CLAIM —
                HOTZE HEALTH & WELLNESS CENTER
    27. The Hotze Health & Wellness Center is a Christian-owned business that is
incorporated under the laws of Texas. It has approximately 75 employees.
    28. Dr. Steven F. Hotze is the founder and CEO of the Hotze Health & Well-
ness Center.
    29. Dr. Hotze is a Christian, and he believes that the Bible is the Word of God.
Dr. Hotze operates his business according to Christian and Biblical principles and
teaching.
    30. The Bible repeatedly and explicitly condemns homosexual behavior. See,
e.g., Romans 1:26–28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22;
Leviticus 20:13; Genesis 19:1–29.




plaintiffs’ class-action complaint                                          Page 7 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18             Page 8 of 11 PageID 8


    31. The Bible also warns Christians not to lend their approval to those who
practice homosexual behavior. See, e.g., Romans 1:32.

    32. Because of these clear and explicit Biblical passages, Dr. Hotze believes that
homosexual behavior is a gross sin, and as a Christian he must not lend approval to
or become complicit in this behavior.
    33. Dr. Hotze will not permit the Hotze Health & Wellness Center to recog-
nize same-sex marriage or extend spousal benefits to an employee’s same-sex partner,
because that would lend approval to homosexual behavior and make him complicit in
gross sin, in violation of his sincere religious beliefs.
    34. Dr. Hotze also believes that transgender behavior is contrary to the Bible
and Christian teaching, and as a Christian he must not lend approval to or become
complicit in this behavior in any way.
    35. Because of these sincere religious beliefs, Dr. Hotze will not permit an em-
ployee of the Hotze Health & Wellness Center to use a restroom reserved for mem-
bers of the opposite biological sex — regardless of the gender identity that the em-
ployee asserts.
    36. The Religious Freedom Restoration Act and the First Amendment forbid
the EEOC to interpret or enforce Title VII in a manner that requires a Christian-
owned business to recognize same-sex marriage, provide spousal benefits to the same-
sex partners of its employees, or allow its employees to use restrooms reserved for the
opposite biological sex.

    37. The Hotze Health & Wellness Center has standing to challenge the
EEOC’s refusal to provide exemptions or accommodations for Christian businesses
that object to homosexual or transgender behavior on religious grounds. The EEOC’s
announced interpretation of Title VII directly regulates and restricts the Hotze Health
& Wellness Center and its relationship with its employees. The EEOC’s interpreta-
tions of Title VII are entitled to deference and receive deference from the federal

plaintiffs’ class-action complaint                                         Page 8 of 11
 Case 4:18-cv-00824-O Document 1 Filed 10/06/18               Page 9 of 11 PageID 9


judiciary. See sources cited in ¶ 25. And the EEOC is already suing Christian-owned
businesses for violating its interpretation of Title VII — and it will continue to do so

unless it is enjoined by this Court. See EEOC v. R.G. & G.R. Harris Funeral Homes
Inc., 884 F.3d 560 (6th Cir. 2018). The threat of enforcement inflicts “injury in fact”;
it is caused by the defendants’ behavior; and it will be redressed by an injunction that
blocks the EEOC from enforcing its interpretation of Title VII against businesses that
object to homosexual or transgender behavior on religious grounds.
    38. The Hotze Health & Wellness Center sues as representative of a class of all
closely held corporations in the United States that object to homosexual or behavior
for sincere religious reasons.

                                 CAUSES OF ACTION
    39. The plaintiffs are suing under the Constitution, the Religious Freedom Res-
toration Act, and the Administrative Procedure Act, each of which supplies a cause of
action for the claims that they are asserting. See Davis v. Passman, 442 U.S. 228, 243–
44 (1979); 42 U.S.C. 2000bb-1(c); 5 U.S.C. § 702.

                             DEMAND FOR RELIEF
    40. The plaintiffs respectfully request that the court:
         a.     certify a class of all churches in the United States that oppose homo-
                sexual or transgender behavior for sincere religious reasons;
         b.     certify a separate class of all businesses in the United States that op-
                pose homosexual or transgender behavior for sincere religious rea-
                sons;
         c.     declare that the EEOC’s interpretation of Title VII violates the Reli-
                gious Freedom Restoration Act and the First Amendment, because it
                fails to exempt employers that hold sincere religious objections to ho-
                mosexual or transgender behavior;



plaintiffs’ class-action complaint                                          Page 9 of 11
Case 4:18-cv-00824-O Document 1 Filed 10/06/18            Page 10 of 11 PageID 10


        d.     declare that the First Amendment and the Religious Freedom Resto-
               ration Act give the plaintiffs and their fellow class members the right

               to operate their churches and businesses in accordance with their sin-
               cere religious beliefs that homosexual behavior is immoral, and that
               any federal statute, executive order, or agency rule, policy or regula-
               tory guidance that infringes or burdens this right cannot be enforced
               against the plaintiffs and their fellow class members;
        e.     permanently enjoin the defendants from interpreting or enforcing Ti-
               tle VII in a manner that requires churches to hire practicing homo-
               sexuals for ministerial or non-ministerial employment;
        f.     permanently enjoin the defendants from interpreting or enforcing Ti-
               tle VII in a manner that requires churches to recognize same-sex mar-
               riage or extend spousal benefits to the same-sex partners of church
               employees;
        g.     permanently enjoin the defendants from interpreting or enforcing Ti-
               tle VII in a manner that requires businesses that object to homosexual
               or transgender behavior for sincere religious reasons to recognize
               same-sex marriage or extend spousal benefits to the same-sex partners
               of their employees;
        h.     permanently enjoin the defendants from interpreting or enforcing Ti-
               tle VII in a manner that requires businesses that object to homosexual

               or transgender behavior for sincere religious reasons to allow employ-
               ees to use restrooms reserved for the opposite biological sex;
        j.     permanently enjoin the defendants from issuing any type of regulatory
               guidance regarding Title VII’s application to homosexuals or
               transgendered people that does not explicitly recognize exemptions



plaintiffs’ class-action complaint                                       Page 10 of 11
Case 4:18-cv-00824-O Document 1 Filed 10/06/18          Page 11 of 11 PageID 11


               for employers that object to homosexual or transgender behavior on
               religious grounds;

        k.     award costs and attorneys’ fees under 42 U.S.C. § 1988;
        l.     award all other relief that the Court may deem just, proper, or equi-
               table.

                                          Respectfully submitted.

                                           /s/ Jonathan F. Mitchell
Charles W. Fillmore                       Jonathan F. Mitchell
H. Dustin Fillmore                        Texas Bar No. 24075463
The Fillmore Law Firm, L.L.P.             Mitchell Law PLLC
1200 Summit Avenue, Suite 860             106 East Sixth Street, Suite 900
Fort Worth, Texas 76102                   Austin, Texas 78701
(817) 332-2351 (phone)                    (512) 686-3940 (phone)
(817) 870-1859 (fax)                      (512) 686-3941 (fax)
chad@fillmorefirm.com                     jonathan@mitchell.law
dusty@fillmorefirm.com
                                          Counsel for Plaintiffs and
Dated: October 6, 2018                    the Proposed Classes




plaintiffs’ class-action complaint                                     Page 11 of 11
